     Case 4:21-cv-02622 Document 5 Filed on 08/25/21 in TXSD Page 1 of 5
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      August 25, 2021
                       IN THE UNITED STATES DISTRICT COURT                           Nathan Ochsner, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


BARRY EMMETT,                                   §
TDCJ #1383329,                                  §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §          CIVIL ACTION NO. H-21-2622
                                                §
BOBBY LUMPKIN, et al.,                          §
                                                §
                Defendants.                     §



                                    ORDER OF DISMISSAL


        State    inmate        Barry    Emmett      (TDCJ    #1383329)      is    presently

incarcerated          by     the    Texas     Department     of   Criminal        Justice

Correctional Institutions Division                  ("TDCJ")      at the Wynne Unit in

Huntsville.       Pending before the court is "[Plaintiff's] Motion For

Leave    to     File       Emergency    [Lawsuit     and     Preliminary]        Injunction"

(Docket Entry No.             1).    Emmett seeks leave to file a                Prisoner's

Civil Rights Complaint under 42 U.S.C.                 §    1983 ("Complaint")        (Docket

Entry No.       2),    alleging        that   TDCJ Director Bobby Lumpkin,                 TDCJ

Executive Director Bryan Collier, and Mailroom Supervisor Thompson

have violated his rights under the First Amendment.                          He has also

submitted a Motion For Leave to File Emergency Proceeding In Forma

Pauperis (Docket Entry No. 3).                 Emmett's motions will be denied and

this action will be dismissed for the reasons explained below.

        This civil action is governed by the Prison Litigation Reform

Act (the "PLRA"), 28 U.S.C. § 1915A, which was enacted, in part, to

prevent prisoners from abusing the privilege of proceeding in forma
      Case 4:21-cv-02622 Document 5 Filed on 08/25/21 in TXSD Page 2 of 5




pauperis.        See Adepegba v.            Hammons,         103 F.3d 383,       387   (5th Cir.

1996), abrogated on other grounds by Coleman v. Tollefson, 135 S.

Ct.    175 9,        1762-63     (2015) .          Under      the     "three-strikes"          rule

established by the PLRA, a prisoner is not allowed to bring a civil

action without prepaying the filing fee if,                             while incarcerated,

three or more of his civil actions or appeals have been dismissed

as frivolous, malicious, or for failure to state a claim upon which

relief may be granted, unless he is in "imminent danger of serious

physical injury."            28 U.S.C.      §   1915(g); see Lomax v. Ortiz-Marguez,

140 S. Ct. 1721, 1723 (2020)                (observing that the three-strikes rule

was    established        to     "help    staunch        a    'flood of non-meritorious'

prisoner        cases")     ( quoting     Jones         v.   Bock,    127   S.   Ct.    910,     914

(2007)).

       Court records reflect that Emmett is a recreational litigant

who has filed more than 60 prisoner civil rights actions and at

least 20 appeals in the federal courts.                          He has accumulated more

than a dozen strikes for filing actions or appeals that were found

to be frivolous:             (1) Emmett v. Ebner, Civil No.                  4:10-3611         (S.D.

Tex.   Oct.     7,    2010);     (2)   Emmett v.         Hawthorn,      Civil No.      4:10-4034

(S. D. Tex. Oct.          2 9,   2010);     (3)    Emmett v.         Office of the Clerk of

Court, Civil No. 7:10-156 (N.D. Tex. Nov. 1, 2010);                              ( 4) Emmett v.

Thaler, Civil No. 4:10-2748                 (S .0. Tex. Nov. 30, 2010);                (5) Emmett

v. Ebner, Appeal No. 10-20772 (5th Cir. April 29 2011);                                ( 6) Emmett

v. Boyle, Civil No. 7:10-0193 (N.D. Tex. May 31, 2011);                                (7) Emmett

v. Boyle, Civil No. 7:10-0194 (N.D. Tex. May 31, 2011);                                (8) In re:

                                                  -2-
       Case 4:21-cv-02622 Document 5 Filed on 08/25/21 in TXSD Page 3 of 5




Emmett, Civil No. 7:11-0021 (N.D. Tex. June 2, 2011);                    (9) Emmett v.

McGuire, Appeal No. 10-10437 (5th Cir. June 10, 2011);                     (10) Emmett

v. Allred Unit, Appeal No. 10-10715 (5th Cir. June 10, 2011);                        (11)

Emmett v.      Hawthorn,    No.    11-20263    (5th Cir.    Feb.    7,     2012);    (12)

Emmett v. TDCJ, Civil No. 4:11-2702 (S. D. Tex. May 16, 2012);                       (13)

Emmett v. Tatsch,        Civil No.    4:12-1775    (S. D. Tex. Nov.         2 6,   2012);

(14)     Emmett v.   Swartz,      Civil No.     7:11-49    (N.D.    Tex.     Sept.    30   f




2014) .

        Because Emmett has well over three strikes he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g) unless he is

in imminent danger of serious physical injury.                  To fit within this

exception a prisoner must demonstrate that he is in imminent danger

as of the time that he seeks leave to file his complaint or notice

of appeal.      See Banos v. O'Guin, 144 F.3d 883, 885 (5th Cir. 1998)

(per curiam) .       The threat of harm must be "real and proximate,"

rather than remote in time.            Ciarpaglini v.      Siani,     352 F.3d 328,

330-31     (7th Cir.     2003).     Likewise,     "speculative and conclusory

allegations are insufficient to make the showing required to avoid

application of the three[-]strikes bar under§ 1915(g) ."                       Ortiz v.

Collier, -     F. App'x -,     2021 WL 3573830, at *1           (5th Cir. Aug. 12,

2021)     (per curiam)     (citing Banos, 144 F.3d at 884-85).

        The primary claim asserted by Emmett in his proposed Complaint

is that Director Lumpkin, Executive Director Collier, and Mailroom

Supervisor      Thompson    have    violated     his   rights      under    the     First

Amendment by implementing a            policy that prohibits             inmates     from

                                        -3-
    Case 4:21-cv-02622 Document 5 Filed on 08/25/21 in TXSD Page 4 of 5




possessing       "pictures       of   women"     and     "magazines      of    women,"

referencing TDCJ's ban on "pornographic materials"                     (Docket Entry

No . 2 , pp . 4 , 7 ) .    Emmett does not provide any facts showing that

he is in imminent danger of serious physical harm as a result of

the challenged prison policy.

      Emmett's proposed Complaint also contains a litany of other

rambling,     disjointed allegations about an assortment of issues,

including his affiliation with the Aryan Brotherhood, the lack of

climate-controlled housing to accommodate his heat sensitivity, and

an attempt by unidentified officers to poison him with arsenic on

May 2, 2021 (Id. at 9-10, 12, 14).               However, these allegations are

conclusory at best and are not sufficient to satisfy the exception

to the three-strikes bar found in§ 1915(g)                     S e e , ~ , James v.

Lewis, 776 F. App'x 242, 242 (5th Cir. Aug. 29, 2019)                   (per curiam)

(concluding that leave to proceed IFP was "improvidently granted"

because the plaintiff's conclusory assertions were insufficient to

establish an imminent danger of serious physical injury); Cloud v.

Stotts, 455 F. App'x 534, 535 (5th Cir. Dec. 29, 2011)                   (concluding

that "bare assertions" about past threats were insufficient to show

an imminent danger of serious physical                   injury at     the    time   the

complaint was filed); Emmett v. TDCJ Corp., Civil Action No. 6:21-

CV-00002-JDK,       2021    WL   259608,    at   *2    (E.D.   Tex.   Jan.    6,   2021)

(concluding      that      Emmett's   generalized        concerns     about    arsenic

poisoning could not be characterized as posing an imminent danger

of serious physical injury),               report and recommendation adopted,

                                           -4-
   Case 4:21-cv-02622 Document 5 Filed on 08/25/21 in TXSD Page 5 of 5




Emmett v TDCJ-CID,            Case No.   6: 21-cv-002-JDK-JDL,   2021 WL 244 702

(E.D.    Tex.    Jan.   25,    2021).    Because Emmett does not demonstrate

that he fits within the exception to the three-strikes rule, this

action will be dismissed as barred by§ 1915(g)

        Accordingly, the court ORDERS as follows:

        1.      The Plaintiff's Motion For Leave to File Emergency
                Lawsuit and Preliminary Injunction ( Docket Entry
                No. 1) and the Motion For Leave to File Emergency
                Proceeding In Forma Pauperis filed by Barry Emmett
                (Docket Entry No. 3) are DENIED, and this action is
                DISMISSED without prejudice pursuant to 28 U.S.C. §
                1915 (g).

        2.      Emmett may file a Motion to Reinstate this case
                only if he pays the filing fee ($402.00) within
                thirty days of the date of this Order.

        The Clerk will provide copies of this Order to the plaintiff

and to the Manager of the Three-Strikes List for                   the Southern

District of Texas at Three Strikes@txs.uscourts.gov.

        SIGNED at Houston, Texas, on this :J.S-IJ,. day of ~,..s-r , 2021.




                                                        SIM LAKE
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                          -5-
